Per Curiam.
The leases involved in this case are the subject of a counterclaim by defendant More-Way West Corporation and a third-party complaint by the intervening plaintiffs More-Way North Corporation, More-Way South Corporation, More-Way East Corporation, and More-Way Development, Inc. The tenant under each lease, A. E. Investment Corporation, claims that the leases were void under sec. 235.01 (5), Stats. 1969, because they were not countersigned by the corporate secretaries of the respective landlords.
The issue was tried separately by stipulation of the parties prior to trial on the merits. The trial court’s order determined that the leases were not void for want of compliance with the statute. The order further provided “This ruling shall not, however, be construed as an interpretation of any rights that may flow from the leases'. . . .” The order is not appealable under sec. 274.33, Stats., and it is not an interlocutory judgment under sec. 270.54. Northland Greyhound Lines v. Blinco (1956), 272 Wis. 29, 74 N. W. 2d 796; Glens Falls Ins. Co. v. Concrete Research (1973), 57 Wis. 2d 744, 205 N. W. 2d 165.
The appeal is dismissed.